L. CHARLES WRIGHT, Retired Appellate Judge.
This is a divorce-child custody case. After oral proceedings, a divorce was granted on the ground of incompatibility. Custody of the two minor children born of the marriage was given to the father, with liberal visitation to the mother.
The mother appeals, charging the trial court with an abuse of its discretion in giving custody of the two little boys to the father.
We have carefully searched the record of the testimony in this case, seeking a basis for the charge by the mother of an abuse of discretion in the judgment of the trial court. We have found none. We, therefore, affirm the judgment upon the authority of the principles stated in Cory v. Cory, 429 So.2d 1096 (Ala.Civ.App.1983).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12—18—10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.